Citation Nr: 1403865	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to May 1959. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for service connection for bilateral hearing loss, tinnitus, and bilateral foot disorder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a current hearing loss disability.

2. The Veteran does not have a current tinnitus disability.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The criteria for a grant of service connection for tinnitus have not been met. 
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In February and March 2009, VCAA letters were issued to the Veteran with regard to his claims of service connection.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters also advised the Veteran that his military records may have been destroyed in a fire at the National Archives and Records Administration (NARA) in July 1973 and asked him to complete an enclosed NARA form (NA Form 13055, Request for Information Needed to Reconstruct Medical Data) to allow the RO to request a thorough search for his records.  He completed and returned the form in April 2009.  The letters also listed other types of evidence he could submit in support of his claims.  The RO invited him to submit information he may have as to the location of any service treatment records or to submit any service treatment records he may have in his possession.  

In May 2009, the Veteran's service representative issued a memorandum notifying the RO that the Veteran's service records were fire related.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains post-service private and VA treatment records, and lay statements of the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss and tinnitus issues in appellate status.

II. Analysis

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  If a chronic disorder, such as bilateral hearing loss, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R.     § 3.385 need not be shown by the results of audiometric testing during a veteran's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385  does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a veteran who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Bilateral Hearing Loss 

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  As noted above, the Veteran's service treatment records were not available for review.  The evidence of record contains a copy of the Veteran's DD Form 214, noting the Veteran's military occupational specialty (MOS) as a supply clerk.  Even affording the Veteran the full benefit of the doubt, the Board cannot presume that he was exposed to acoustic trauma during service.
There is no evidence of a hearing loss disability following separation from active duty and there is no evidence of a present hearing loss disability.  In fact, March 2009 VA treatment records indicate that the Veteran reported no decrease in hearing, tinnitus, or pain in his ears.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Tinnitus

With respect to the claim for tinnitus, the Board notes that it has reviewed this claims folder in its entirety, including all of the Veteran's statements, as well as his medical records.  At no time during the course of this appeal has the Veteran reported subjective symptoms of tinnitus, including ringing in the ears, and he has not received a clinical diagnosis as far as the treatment records show.  As mentioned, the Veteran did not report tinnitus or pain in his ears during March 2009 VA treatment.  In the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current tinnitus disability that has been related to service, the claim for service connection for tinnitus is denied. 

In reaching these conclusions the Board considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.
REMAND

The Veteran contends that he currently has a bilateral foot disorder due to service. He claims that he has pain in his arch that started while in service and has progressed since that time.  As noted above, the Veteran's service treatment records were not available for review.  In an October 2001 private treatment record, the physician noted abnormal arches of the feet with no ulcerations.  In April 2009, the Veteran complained of bilateral foot pain that worsened with ambulation.  X-rays were taken of the feet showing bilateral pes planus with mild degenerative changes of the left first metatarsophalangeal (MTP) joint.  

VA is obliged to provide an examination when the record contains competent evidence that the veteran has a current disability or signs and symptoms of a current disability.  Based on the Veteran's statements, the record indicates that the disability or signs and symptoms of disability may be associated with active service.  The record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

1. RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from April 2011 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After the above action have been accomplished, to the extent possible, the RO/AMC should obtain a VA examination from a podiatrist to determine whether the Veteran has right and/or left foot disorder(s) related to service or disorder(s) aggravated by his service.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a) Does the Veteran currently have right and/or left foot disorder(s)? 

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed pes planus (which was noted on April 2009 VA treatment records) was aggravated beyond the natural progression of the disorder by service? 

If the examiner finds that pes planus was aggravated by service, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right and/or left foot disorder(s) had its onset during service?

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.  A discussion of medical principles involved would be of considerable assistance to the Board.  

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


